Citation Nr: 1709876	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  An October 2015 Board decision by another Veterans Law Judge (VLJ) decided several issues and remanded claims seeking service connection for hypertension and erectile dysfunction.  A subsequent January 2016 rating decision granted that claim in full.  Therefore, it is no longer before the Board.  The claim remaining on appeal is now before the undersigned.


FINDINGS OF FACT

By March 2016 correspondence, prior to the promulgation of a decision in the matter, the Veteran indicated he was satisfied with the state of his appeal and wished to withdraw all remaining claims; there are no factual or legal questions remaining for appellate consideration.


CONCLUSION OF LAW

Regarding the claim of entitlement to service connection for hypertension, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as the Veteran has withdrawn his appeal, there is no reason to discuss VA's duties to notify and assist; any notice or duty to assist omission is harmless.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In March 2016, the Veteran returned a signed and dated form indicating he had received recent correspondence regarding a decision to grant one or more of the issues on appeal (i.e., the January 2016 rating decision granting service connection for erectile dysfunction) and that he was now "satisfied and wished to withdraw all remaining issues associated with this appeal."  Notably, the Board notes that the statement explicitly states that, "[b]y signing and submitting this form, I am asking to withdraw all remaining issue(s) contained in my recent Statement of the Case (SOC)/Supplemental Statement of the Case (SSOC)."  The notice also indicates that the Veteran should only return the form if he no longer wishes to pursue the remaining items in his SOC and SSOC.  Consequently, there is no further allegation of factual or legal error remaining for appellate consideration, the Board has no further jurisdiction in this matter, and the appeal thereof must be dismissed. 
 

ORDER

The appeal seeking service connection for hypertension is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


